Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 24th, 2021 has been considered by the examiner.

Response to Amendment
	The amendment filed September 6th, 2021 has been entered. 

Response to Arguments
Applicant's arguments filed September 6th, 2021 have been fully considered but they are not persuasive. 
Applicant appears to argue that both the cementing glue coating and the optical gap are not located between the first optical effective portion and the second optical effective portion, which is moot since as shown in the claim 1 rejection below (examiner labeled Fig. 1 of Yuan), the cementing glue coating and the optical gap are both located between the first optical effective portion and the second optical effective portion. The terminology “located between” is understood to mean that the cementing glue coating and the optical gap do not necessarily . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (US 2009/0002853) in view of Yang (US 2013/0271853).

    PNG
    media_image1.png
    368
    462
    media_image1.png
    Greyscale

Regarding claim 1, Yuan discloses a plastic lens assembly (Fig. 1, [0017], “The first and second lens 12, 13 each can be made of plastic”), comprising: 
at least two plastic lens elements ([0017], “The first and second lens 12, 13 each can be made of plastic”) comprising: 
a first plastic lens element (12, [0017], “The first and second lens 12, 13 each can be made of plastic”) having a first optical effective portion (121) and a first peripheral portion (examiner labeled Fig. 1), wherein the first peripheral portion surrounds the first optical effective portion (as shown in examiner labeled Fig. 1); and 
a second plastic lens element (13, [0017], “The first and second lens 12, 13 each can be made of plastic”) having a second optical effective portion (131) and a second peripheral 
at least one cementing glue coating (14) disposed between the first optical effective portion and the second optical effective portion (as shown in Fig. 1, the adhesive 14 is located between the first and second optical effective portions), wherein at least one optical gap is formed between the first optical effective portion and the second optical effective portion (as shown in Fig. 1, there is an air gap between the first and second lens), the cementing glue coating is farther from a center of the first optical effective portion than the optical gap is therefrom (as shown in Fig. 1, the adhesive is located around the air gap), and both of the at least one cementing glue coating and the at least one optical gap are located between the first optical effective portion and the second optical effective portion (as shown in Fig. 1, the adhesive 14 and the optical air gap is located between the first and second optical effective portions);
wherein a refractive index of the optical gap is Na (optical air gap has an inherent refractive index of 1).
Yuan does not specifically disclose; a refractive index of the cementing glue coating is Ng, and the following condition is satisfied: 0.52                         
                            <
                        
                     Na/Ng                          
                            <
                        
                     1.0.
However Yang, in the same field of endeavor, teaches a refractive index of the cementing glue coating is Ng, and the following condition is satisfied: 0.52                         
                            <
                        
                     Na/Ng                          
                            <
                        
                     1.0 ([0017], “a refractive index of the adhesive layer is in a range between 1.2 and 1.8”, with air as the optical gap material, a range of 0.56                         
                            <
                        
                     Na/Ng                          
                            <
                        
                     0.83 can be obtained. 
                        
                            <
                        
                     Na/Ng                          
                            <
                        
                     1.0 as taught by Yang, for the purpose of improving the optical performance of the lens assembly. 
Regarding claim 2, Yuan in view of Yang teaches as is set forth in claim 1 rejection and Yuan further teaches wherein the optical gap is an air gap (as shown in Fig. 1, the gap is made of air). 
Regarding claim 3, Yuan in view of Yang teaches as is set forth in claim 2 rejection and Yuan further teaches wherein a width of the optical gap close to a central axis of the plastic lens assembly is d (examiner labeled Fig. 1), a maximum width of the optical gap close to the cementing glue coating is ET (examiner labeled Fig. 1), and the following condition is satisfied: 0                         
                            <
                        
                     ET/d                          
                            <
                        
                     0.90 (estimated from examiner labeled Fig. 1, ET/d = 0.32).
Regarding claim 4, Yuan in view of Yang teaches as is set forth in claim 3 rejection and Yuan further teaches wherein the width of the optical gap close to the central axis of the plastic lens assembly is d (examiner labeled Fig. 1), the maximum width of the optical gap close to the cementing glue coating is ET (examiner labeled Fig. 1), and the following condition is satisfied: 0                         
                            <
                        
                     ET/d                          
                            <
                        
                     0.40 (estimated from examiner labeled Fig. 1, ET/d = 0.32).
Regarding claim 5, Yuan in view of Yang teaches as is set forth in claim 1 rejection but does not specifically disclose wherein a central thickness of the cementing glue coating is ETM, and the following condition is satisfied: 0.02 mm                         
                            <
                        
                     ETM                          
                            <
                        
                     0.12 mm.
                        
                            <
                        
                     ETM                          
                            <
                        
                     0.12 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result-effective variable involves only routine skill in the art, MPEP2144.05.
One would have been motivated to have wherein a central thickness of the cementing glue coating is ETM, and the following condition is satisfied: 0.02 mm                         
                            <
                        
                     ETM                          
                            <
                        
                     0.12 mm, for the purpose of manufacturing a low profile lens assembly.
Regarding claim 6, Yuan in view of Yang teaches as is set forth in claim 1 rejection but does not specifically teach wherein the refractive index of the optical gap is Na, the refractive index of the cementing glue coating is Ng, and the following condition is satisfied: 0.56                         
                            <
                        
                     Na/Ng                          
                            <
                        
                     0.80.
Absent any showing of criticality and/or unpredictability, having wherein the refractive index of the optical gap is Na, the refractive index of the cementing glue coating is Ng, and the following condition is satisfied: 0.56                         
                            <
                        
                     Na/Ng                          
                            <
                        
                     0.80 would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of using desired/available coating material and/or reducing the cost of the coating material.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of by having wherein the refractive index of the optical gap is Na, the refractive index of the cementing glue coating is                         
                            <
                        
                     Na/Ng                          
                            <
                        
                     0.80 for the purposes of using desired/available coating material and/or reducing the cost of the coating material.
Regarding claim 7, Yuan in view of Yang teaches as is set forth in claim 2 rejection and Yuan further teaches wherein the refractive index of the optical gap is Na (as shown in Fig. 1, the optical gap is comprised of air). 
Yuan in view of Yang does not specifically disclose the refractive index of the cementing glue coating is Ng, a refractive index of the first plastic lens element is N1, and the following condition is satisfied: Na/Ng                         
                            <
                        
                     Na                          
                            <
                        
                     N1/Na.
However Yang, in the same field of endeavor, teaches the refractive index of the cementing glue coating is Ng ([0017], “a refractive index of the adhesive layer is in a range between 1.2 and 1.8”) a refractive index of the first plastic lens element is N1 ([0026], “In the present embodiment, refractive indexes of the first and the second lenses 10, 20 are 1.5”), and the following condition is satisfied: Na/Ng                         
                            <
                        
                     Na                          
                            <
                        
                     N1/Na (Na/Ng <1, Na = 1, N1/Na > 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plastic lens assembly of Yuan with the refractive index of the cementing glue coating is Ng, a refractive index of the first plastic lens element is N1, and the following condition is satisfied: Na/Ng                         
                            <
                        
                     Na                          
                            <
                        
                     N1/Na as taught by Yang, for the purpose of using desired/available coating material and/or reducing the cost of the coating material.
Regarding claim 8, Yuan in view of Yang teaches as is set forth in claim 3 rejection and Yuan further teaches wherein a maximum width of the cementing glue coating farthest from the optical gap is ETT (as shown in examiner labeled Fig. 1, ET corresponds to ETT), a central                         
                            <
                        
                     ETT/ETM                          
                            <
                        
                     1.5 (ETT/ETM = 1).
Regarding claim 9, Yuan in view of Yang teaches as is set forth in claim 3 rejection and Yuan further teaches wherein the maximum width of the optical gap close to the cementing glue coating is ET (examiner labeled Fig. 1), a central width of the cementing glue coating is ETM (as shown in examiner labeled Fig. 1, ET corresponds to ETM), and the following condition is satisfied: 0.1                         
                            <
                        
                     ET/ETM                          
                            <
                        
                     1.5 (ET/ETM = 1).
Regarding claim 10, Yuan in view of Yang teaches as is set forth in claim 9 rejection but does not specifically disclose wherein the maximum width of the optical gap close to the cementing glue coating is ET, the central width of the cementing glue coating is ETM, and the following condition is satisfied: 0.1                         
                            <
                        
                     ET/ETM                          
                            <
                        
                     1.0. 
However, the width of the cementing glue and optical gap are “result effective variables” because they confer to the lens size. And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the maximum width of the optical gap close to the cementing glue coating is ET, the central width of the cementing glue coating is ETM, and the following condition is satisfied: 0.1                         
                            <
                        
                     ET/ETM                          
                            <
                        
                     1.0, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result-effective variable involves only routine skill in the art, MPEP2144.05.
One would have been motivated to have wherein the maximum width of the optical gap close to the cementing glue coating is ET, the central width of the cementing glue coating is                         
                            <
                        
                     ET/ETM                          
                            <
                        
                     1.0, for the purpose of manufacturing a low profile lens assembly.
Regarding claim 11, Yuan in view of Yang teaches as is set forth in claim 10 rejection and Yuan further teaches wherein the optical gap is gradually reduced from a position close to a center region thereof to a peripheral region thereof (as shown in Fig. 1, the optical gap decreases as it moves further away from the optical axis). 
Regarding claim 12, Yuan in view of Yang teaches as is set forth in claim 2 rejection and Yuan further teaches wherein two surfaces of the cementing glue coating are aspheric ([0017], “The first and second lens … in a spherical or aspherical shape”).
Regarding claim 13, Yuan in view of Yang teaches as is set forth in claim 2 rejection and Yuan further teaches wherein two surfaces of the optical gap are aspheric ([0017], “The first and second lens … in a spherical or aspherical shape”).
Regarding claim 14, Yuan in view of Yang teaches as is set forth in claim 3 rejection but does not specifically disclose wherein a vertical distance between a position of the optical gap farthest from the central axis and the central axis is Yet, a maximum radius of the optical effective portion of the first plastic lens element facing to the cementing glue coating is Y12, and the following condition is satisfied: Yet/Y12                          
                            <
                        
                     0.95. 
However, the vertical distance and radius are “result effective variables” because they confer to the lens size. And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein a vertical distance between a position of the optical gap farthest from the central axis and the central axis is Yet, a maximum radius of the optical effective portion of the first plastic lens element facing to the cementing                         
                            <
                        
                     0.95, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result-effective variable involves only routine skill in the art, MPEP2144.05.
One would have been motivated to have wherein a vertical distance between a position of the optical gap farthest from the central axis and the central axis is Yet, a maximum radius of the optical effective portion of the first plastic lens element facing to the cementing glue coating is Y12, and the following condition is satisfied: Yet/Y12                          
                            <
                        
                     0.95, for the purpose of manufacturing a low profile lens assembly.
Regarding claim 15, Yuan in view of Yang teaches as is set forth in claim 14 rejection but does not specifically disclose wherein the vertical distance between the position of the optical gap farthest from the central axis and the central axis is Yet, the maximum radius of the optical effective portion of the first plastic lens element facing to the cementing glue coating is Y12, and the following condition is satisfied: Yet/Y12                          
                            <
                        
                     0.85.
However, the vertical distance and radius are “result effective variables” because they confer to the lens size. And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein a vertical distance between a position of the optical gap farthest from the central axis and the central axis is Yet, a maximum radius of the optical effective portion of the first plastic lens element facing to the cementing glue coating is Y12, and the following condition is satisfied: Yet/Y12                          
                            <
                        
                     0.85, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the 
One would have been motivated to have wherein a vertical distance between a position of the optical gap farthest from the central axis and the central axis is Yet, a maximum radius of the optical effective portion of the first plastic lens element facing to the cementing glue coating is Y12, and the following condition is satisfied: Yet/Y12                          
                            <
                        
                     0.85, for the purpose of manufacturing a low profile lens assembly.
Regarding claim 16, Yuan in view of Yang teaches as is set forth in claim 3 rejection but does not specifically disclose wherein a vertical distance between a position of the optical gap farthest from the central axis and the central axis is Yet, a maximum radius of the optical effective portion of the second plastic lens element facing to the cementing glue coating is Y21, and the following condition is satisfied: Yet/Y21                          
                            <
                        
                     0.95.
However, the vertical distance and radius are “result effective variables” because they confer to the lens size. And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein a vertical distance between a position of the optical gap farthest from the central axis and the central axis is Yet, a maximum radius of the optical effective portion of the second plastic lens element facing to the cementing glue coating is Y21, and the following condition is satisfied: Yet/Y21                          
                            <
                        
                     0.95, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result-effective variable involves only routine skill in the art, MPEP2144.05.
                        
                            <
                        
                     0.95, for the purpose of manufacturing a low profile lens assembly.
Regarding claim 17, Yuan in view of Yang teaches as is set forth in claim 16 rejection but does not specifically disclose wherein a vertical distance between a position of the optical gap farthest from the central axis and the central axis is Yet, a maximum radius of the optical effective portion of the second plastic lens element facing to the cementing glue coating is Y21, and the following condition is satisfied: Yet/Y21                          
                            <
                        
                     0.85.
However, the vertical distance and radius are “result effective variables” because they confer to the lens size. And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein a vertical distance between a position of the optical gap farthest from the central axis and the central axis is Yet, a maximum radius of the optical effective portion of the second plastic lens element facing to the cementing glue coating is Y21, and the following condition is satisfied: Yet/Y21                          
                            <
                        
                     0.85, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result-effective variable involves only routine skill in the art, MPEP2144.05.
One would have been motivated to have wherein a vertical distance between a position of the optical gap farthest from the central axis and the central axis is Yet, a maximum radius of the optical effective portion of the second plastic lens element facing to the cementing glue                         
                            <
                        
                     0.85, for the purpose of manufacturing a low profile lens assembly.
Regarding claim 18, Yuan in view of Yang teaches as is set forth in claim 2 rejection and Yuan further teaches further comprising: an aligning structure for aligning the first plastic lens element and the second plastic lens element with each other (11), wherein the optical gap (as shown in Fig. 1), the cementing glue coating (14) and the aligning structure (11) are far away from a central axis of the plastic lens assembly along a direction far from the central axis in sequence (as shown in Fig. 1).
Regarding claim 19, Yuan in view of Yang teaches as is set forth in claim 1 rejection and Yuan further teaches an imaging lens module (10), comprising: the plastic lens assembly (as shown in Fig. 1).
Regarding claim 20, Yuan in view of Yang teaches as is set forth in claim 1 rejection and Yuan further teaches an electronic device, comprising: the imaging lens module ([0023], “he lens modules 10, 20 each can be cooperated with an image sensor (not shown) to become a camera module or to be used in varies of electronic devices”). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        21 October 2021

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872